UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6182



DANIEL WRIGHT,

                                              Plaintiff - Appellant,

          versus


JOHN HILLYAN, Solicitor; BRANA WILLIAMS, Dep-
uty Solicitor; REUBEN GOUDE, Attorney; RALPH
WILSON, Solicitor; MARTHA HUNT, Lieutenant;
LINDA CANTEEN, Victims Advocate; ELSIE F.
CROSBY, Special Defense Prosecutor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-98-1216-9-19)


Submitted:   April 27, 2000                   Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Wright, Appellant Pro Se. Stacey Lynn Kraftchick, MCNAIR
LAW FIRM, P.A., Georgetown, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Wright appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Wright v. Hillyan, No. CA-98-1216-9-19 (D.S.C. Jan. 26, 2000).* We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 5, 2000, the district court’s records show that it was
entered on the docket sheet on January 26, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2